NO. 07-05-0021-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   FEBRUARY11, 2005

                          ______________________________


                      JEREMIAH BRYAN BLEEKER, APPELLANT

                                             V.

                             LOGAN ANDREWS, APPELLEE


                        _________________________________

            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2003-523,419; HONORABLE MACKEY HANCOCK, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       By letter dated January 20, 2005, this Court directed appellant Jeremiah Bryan

Bleeker to pay the required filing fee of $125 by January 30, 2005, noting that failure to do

so might result in dismissal of the appeal. Unless a party is excused from paying a filing

fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme
Court when an item is presented for filing. See Tex. R. App. P. 5 and 12.1(b). Although

the filing of a notice of appeal invokes this Court’s jurisdiction, if a party fails to follow the

prescribed rules of appellate procedure, the appeal may be dismissed. Tex. R. App. P.

25.1(b). Thus, because the filing fee of $125 remains unpaid, we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).



                                                    Don H. Reavis
                                                     Justice




                                                2